 

EXHIBIT 10.2

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is entered into effective as of
April 17, 2020 (the “Effective Date”), by and between IMMUNIC, INC., a Delaware
corporation (the “Company”), and DUANE NASH (the “Executive”).

 

WHEREAS, the Company desires that the Executive be retained as an employee to
serve in the capacity of Executive Chairman of the Board of Directors of the
Company (“Board”), and the Executive has agreed to serve in such position in
accordance with the terms and conditions of this Agreement;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other valuable consideration, the Company and the Executive
hereby agree as follows:

 

1.                  Term of Employment. The Company shall employ the Executive,
and the Executive shall accept employment, upon the terms and conditions set
forth in this Agreement for the period commencing on the Effective Date and
ending on the Date of Termination as provided in Section 5 (such period,
including any extension as provided below, shall be referred to as the “Term of
Employment”).

 

2.                  Executive’s Duties and Obligations.

 

(a)               Duties. The Executive shall serve as the Executive Chairman of
the Board. The Executive shall be responsible for all duties customarily
associated with such position for a publicly-traded company. The Executive shall
report directly to the Company’s Chief Executive Officer and the Board and shall
be subject to reasonable policies established by the Board.

 

(b)               Location of Employment. The Executive’s principal place of
business shall be located in San Diego, California. In addition, the Executive
acknowledges and agrees that the performance by the Executive of the Executive’s
duties shall require frequent travel including, without limitation, overseas
travel from time to time.

 

(c)               Confidential Information, Assignment of Rights,
Non-Solicitation and Non-Competition Agreement. In consideration of the
covenants contained herein, the Executive has executed and agrees to be bound by
the Confidential Information, Assignment of Rights, and Non-Solicitation
Agreement (the “Confidentiality Agreement”) attached to this Agreement as
Exhibit A. The Executive shall comply at all times with the covenants (including
covenants not to solicit employees, consultants and independent contractors) and
other terms and conditions of the Confidentiality Agreement and all other
reasonable policies of the Company governing its confidential and proprietary
information. The Executive’s obligations under the Confidentiality Agreement
shall survive the Term of Employment.

 

3.                  Devotion of Time to the Company’s Business.

 

(a)               Efforts. During the Term of Employment, the Executive shall
devote a sufficient amount of his business time, attention and effort to the
affairs of the Company and shall use his reasonable best efforts to perform the
duties properly assigned to him hereunder and to promote the interests of the
Company.

 







 

(b)               Other Activities. The Executive may serve on corporate, civic
or charitable boards or committees, deliver lectures, fulfill speaking
engagements and may manage personal investments; provided that such activities
do not individually or in the aggregate significantly interfere with the
performance of his duties under this Agreement. In addition, the Executive may
continue to provide consulting services to Aerpio Pharmaceuticals, Inc. during
the Term of Employment so long as such provision of consulting services does not
conflict with the Executive’s performance under this Agreement. The Executive
confirms that his execution of this Agreement and provision of services
hereunder does not, and will not, violate the terms of any separate agreement he
may have with such company.

 

4.                  Compensation and Benefits.

 

(a)               Base Salary. During the Term of Employment, the Company shall
pay to the Executive in accordance with its normal payroll practices a monthly
salary of $25,417 dollars (“Base Salary”), which shall be pro-rated for any
partial months during the Term of Employment. During the Term of Employment, the
Company shall not pay to the Executive any additional cash retainer for serving
on the Company’s Board or for acting as the Chairman of the Board. Upon the
termination of this Agreement, the Executive shall be entitled to be paid the
cash retainer payable to outside directors on the Board and to the Chairman of
the Board for the period of time beginning from and after the Date of
Termination and for so long as the Executive remains on the Board and serves as
the Chairman of the Board.

 

(b)               Benefits. During the Term of Employment, the Executive shall
be entitled to participate in all employee benefit plans, programs and
arrangements made available generally to the Company’s senior executives or to
other full-time employees on substantially the same basis that such benefits are
provided to such senior executives of a similar level or to other full-time
employees (including, without limitation profit-sharing, savings and other
retirement plans or programs (e.g., a 401(k) plan)), long-term cash incentive
plan, program or arrangement, medical, dental, hospitalization, vision, short-
term and long-term disability and life insurance plans or programs, accidental
death and dismemberment protection, travel accident insurance, and any other
fringe benefit or employee welfare benefit plans or programs that may be
sponsored by the Company from time to time, including any plans or programs that
supplement the above-listed types of plans or programs (whether funded or
unfunded). Nothing in this Agreement shall be construed to require the Company
to establish or maintain any such fringe or employee benefit plans, programs or
arrangements.

 

(c)               Reimbursement of Expenses. During the Term of Employment, the
Executive shall be entitled to receive prompt reimbursement for all reasonable
business-related or employment-related expenses incurred by the Executive upon
the receipt by the Company of reasonable documentation in accordance with
standard practices, policies and procedures applicable to other senior
executives of the Company.

 

(d)               Liability Insurance. The Company shall maintain directors’ and
officers’ liability insurance covering the Executive during the Term of
Employment.

 



 2



 

5.                  Termination of Employment.

 

(a)               The Term of Employment shall be automatically terminated upon
the first to occur of the following (the date of such event, the “Date of
Termination”).

 

(i)                End Date. The Executive’s employment shall terminate on
October 15, 2020 or such later date as shall be mutually agreed to in writing by
the Executive and the Company.

 

(ii)              Death. The Executive’s employment shall terminate immediately
upon the Executive’s death.

 

(iii)            Notice by Either Party. Either the Company or the Executive may
terminate this Agreement and the Term of Employment for any reason upon delivery
of written notice to the other party at least thirty (30) days prior to the
desired Date of Termination.

 

(b)               For clarity, termination of this Agreement shall not
constitute a termination of the Executive’s status as the Chairman of the Board.

 

6.                  Compensation and Benefits Payable Upon of Termination of
Employment. Upon the Executive’s termination of employment for any reason, the
Executive (or his Beneficiary following the Executive’s death) shall receive (a)
a lump sum payment on the Date of Termination in an amount equal to the sum of
the Executive’s earned but unpaid Base Salary through his Date of Termination;
plus (b) any other benefits or rights the Executive has accrued or earned
through his Date of Termination in accordance with the terms of the applicable
fringe or employee benefit plans and programs of the Company. Except as provided
pursuant to the terms of any employee benefit plan, or for compensation
otherwise payable to members of the Board, the Executive will not be entitled to
earn or accrue any additional compensation or benefits for any period following
his Date of Termination.

 

7.                  Beneficiary. If the Executive dies prior to receiving all of
the amounts payable to him in accordance with the terms of this Agreement, such
amounts shall be paid to one or more beneficiaries (each, a “Beneficiary”)
designated by the Executive in writing to the Company during his lifetime, or if
no such Beneficiary is designated, to the Executive’s estate. Such payments
shall be made in accordance with the terms of this Agreement. The Executive,
without the consent of any prior Beneficiary, may change his designation of
Beneficiary or Beneficiaries at any time or from time to time by a submitting to
the Company a new designation in writing.

 

8.                  Notices. All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if delivered by hand, email or mailed within the continental United
States by first class certified mail, return receipt requested, postage prepaid,
addressed as follows:

 

If to the Company:

 

Immunic, Inc. - c/o Immunic AG

Am Klopferspitz 19

82152 Planegg-Martinsried, Germany

Attn: Chief Executive Officer

Email: daniel.vitt@imux.com

 



 3



 

If to the Executive:

 

To the address on file with the records of the Company.

 

Addresses may be changed by written notice sent to the other party at the last
recorded address of that party.

 

9.                  Withholding. The Company shall be entitled to withhold from
payments due hereunder any required federal, state or local withholding or other
taxes.

 

10.              Arbitration.

 

(a)               If the parties are unable to resolve any dispute or claim
relating directly or indirectly to this agreement or any dispute or claim
between the Executive and the Company or its officers, directors, agents, or
employees (a “Dispute”), then either party may require the matter to be settled
by final and binding arbitration by sending written notice of such election to
the other party clearly marked “Arbitration Demand.” Thereupon such Dispute
shall be arbitrated in accordance with the terms and conditions of this Section
10. Notwithstanding the foregoing, either party may apply to a court of
competent jurisdiction for a temporary restraining order, a preliminary
injunction, or other equitable relief to preserve the status quo or prevent
irreparable harm or to enforce the terms of the Confidentiality Agreement.

 

(b)               The Dispute shall be resolved by a single arbitrator in an
arbitration administered by the American Arbitration Association in accordance
with its Employment Arbitration Rules and judgment upon the award rendered by
the arbitrator may be entered in any court having jurisdiction thereof. The
decision of the arbitrator shall be final and binding on the parties, and
specific performance giving effect to the decision of the arbitrator may be
ordered by any court of competent jurisdiction.

 

(c)               Nothing contained herein shall operate to prevent either party
from asserting counterclaim(s) in any arbitration commenced in accordance with
this Agreement, and any such party need not comply with the procedural
provisions of this Section 11 in order to assert such counterclaim(s).

 

(d)               The arbitration shall be filed with the office of the American
Arbitration Association (“AAA”) located in New York or such other AAA office as
the parties may agree upon (without any obligation to so agree). The arbitration
shall be conducted pursuant to the Employment Arbitration Rules of AAA as in
effect at the time of the arbitration hearing, such arbitration to be completed
in a sixty (60)-day period. In addition, the following rules and procedures
shall apply to the arbitration:

 

(e)               The arbitrator shall have the sole authority to decide whether
or not any Dispute between the parties is arbitrable and whether the party
presenting the issues to be arbitrated has satisfied the conditions precedent to
such party’s right to commence arbitration as required by this Section 10.

 

(f)                The decision of the arbitrator, which shall be in writing and
state the findings, the facts and conclusions of law upon which the decision is
based, shall be final and binding upon the parties, who shall forthwith comply
after receipt thereof. Judgment upon the award rendered by the arbitrator may be
entered by any competent court. Each party submits itself to the jurisdiction of
any such court, but only for the entry and enforcement to judgment with respect
to the decision of the arbitrator hereunder.

 



 4



 

(g)               The arbitrator shall have the power to grant all legal and
equitable remedies (including, without limitation, specific performance) and
award compensatory and punitive damages if authorized by applicable law.

 

(h)               The parties shall bear their own costs in preparing for and
participating in the resolution of any Dispute pursuant to this Section 10, and
the costs of the arbitrator(s) shall be equally divided between the parties.

 

(i)                 Except as provided in the last sentence of Section 10(a),
the provisions of this Section 10 shall be a complete defense to any suit,
action or proceeding instituted in any federal, state or local court or before
any administrative tribunal with respect to any Dispute arising in connection
with this Agreement. Any party commencing a lawsuit in violation of this Section
10 shall pay the costs of the other party, including, without limitation,
reasonable attorney’s fees and defense costs.

 

11.              Recoupment.

 

(a)               Policy. Any incentive-based compensation received by the
Executive, whether pursuant to this Agreement or otherwise, that is granted,
earned or vested based in any part on attainment of a financial reporting
measure, shall be subject to the terms and conditions of the Company’s Claw Back
Compensation Policy, if any (the “Recoupment Policy”), and any other policy of
recoupment of compensation as shall be adopted from time to time by the Board or
its Compensation Committee as it deems necessary or appropriate to comply with
the requirements of Section 954 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act, Section 304 of the Sarbanes-Oxley Act of 2002, and any
implementing rules and regulations of the U.S. Securities and Exchange
Commission and applicable listing standards of a national securities exchange
adopted in accordance with any of the foregoing. The terms and conditions of the
Recoupment Policy, including any changes to the Recoupment Policy adopted from
time to time by the Company, are hereby incorporated by reference into this
Agreement.

 

(b)               Non-Indemnification and Advancement for Recoupment. The
Company shall not be obligated to indemnify or advance funds to the Executive
for any payment or reimbursement by the Executive to the Company of any bonus or
other incentive-based or equity-based compensation previously received by the
Executive or payment of any profits realized by the Executive from the sale of
securities of the Company, as required in each case under the Securities
Exchange Act of 1934 or under the rules of the stock exchange on which the
common stock of the Company is listed (including any such payments or
reimbursements under Section 304 and 306 of the Sarbanes-Oxley Act of 2002, or
pursuant to Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act and any implementing rules and regulations of the U.S. Securities
and Exchange Commission and applicable listing standards of a national
securities exchange adopted in accordance with any of the foregoing).

 



 5



 

12.              Miscellaneous.

 

(a)               Governing Law. This Agreement shall be interpreted, construed,
governed and enforced according to the laws of the State of New York without
regard to the application of choice of law rules.

 

(b)               Entire Agreement. This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof and supersedes any
and all other prior agreements, promises, understandings and representations
regarding the Executive’s employment, compensation, severance or other payments
contingent upon the Executive’s termination of employment, whether written or
otherwise.

 

(c)               Amendments. No amendment or modification of the terms or
conditions of this Agreement shall be valid unless in writing and signed by the
parties hereto.

 

(d)               Severability. If one or more provisions of this Agreement are
held to be invalid or unenforceable under applicable law, such provisions shall
be construed, if possible, so as to be enforceable under applicable law, or such
provisions shall be excluded from this Agreement and the balance of the
Agreement shall be interpreted as if such provision were so excluded and shall
be enforceable in accordance with its terms.

 

(e)               Binding Effect. This Agreement shall be binding upon and inure
to the benefit of the beneficiaries, heirs and representatives of the Executive
(including the Beneficiary) and the successors and assigns of the Company. The
Company shall require any successor (whether direct or indirect, by purchase,
merger, reorganization, consolidation, acquisition of property or stock,
liquidation, or otherwise) to all or substantially all of its assets, by
agreement in form and substance satisfactory to the Executive, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform this Agreement if no such
succession had taken place. Regardless whether such agreement is executed, this
Agreement shall be binding upon any successor of the Company in accordance with
the operation of law and such successor shall be deemed the Company for purposes
of this Agreement.

 

(f)                Successors and Assigns; Nonalienation of Benefits. Except as
provided in Section (e) in the case of the Company, or to the Beneficiary in the
case of the death of the Executive, this Agreement is not assignable by any
party. Compensation and benefits payable to the Executive under this Agreement
shall not be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, charge, garnishment, execution or levy of any
kind, either voluntary or involuntary, prior to actually being received by the
Executive or a Beneficiary, as applicable, and any such attempt to dispose of
any right to benefits payable hereunder shall be void and no payment to be made
hereunder shall be subject to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or other charge.

 

(g)               Remedies Cumulative; No Waiver. No remedy conferred upon
either party by this Agreement is intended to be exclusive of any other remedy,
and each and every such remedy shall be cumulative and shall be in addition to
any other remedy given hereunder or now or hereafter existing at law or in
equity. No delay or omission by either party in exercising any right, remedy or
power hereunder or existing at law or in equity shall be construed as a waiver
thereof, and any such right, remedy or power may be exercised by such party from
time to time and as often as may be deemed expedient or necessary by such party
in such party’s sole discretion.

 



 6



 

(h)               Survivorship. Notwithstanding anything in this Agreement to
the contrary, all terms and provisions of this Agreement that by their nature
extend beyond the Date of Termination shall survive termination of this
Agreement.

 

(i)                 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute one document.

 

13.              No Contract of Employment. Nothing contained in this Agreement
will be construed as a right of the Executive to be continued in the employment
of the Company, or as a limitation of the right of the Company to discharge the
Executive with or without Cause.

 

14.              Section 409A of the Code. To the extent any reimbursement of
costs and expenses provided for under this Agreement constitutes taxable income
to the Executive for Federal income tax purposes, such reimbursements shall be
made as soon as practicable after the Executive provides proper documentation
supporting reimbursement but in no event later than December 31 of the calendar
year next following the calendar year in which the expenses to be reimbursed are
incurred. With regard to any provision herein that provides for reimbursement of
expenses or in-kind benefits, except as permitted by Section 409A of the
Internal Revenue Code of 1986, as amended and the regulations promulgated
thereunder, (a) the right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit, and (b) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year.

 

15.              Executive Acknowledgement. The Executive hereby acknowledges
that the Executive has read and understands the provisions of this Agreement,
that the Executive has been given the opportunity for the Executive’s legal
counsel to review this Agreement, that the provisions of this Agreement are
reasonable and that the Executive has received a copy of this Agreement.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 



 7



 

IN WITNESS WHEREOF, the parties hereto have caused this Employment Agreement to
be executed as of the 17th day of April 2020.

 

IMMUNIC, INC.

 

By: /s/ Daniel Vitt

Name: Daniel Vitt

Title: Chief Executive Officer

 

 

EXECUTIVE

 

/s/ Duane Nash
Duane Nash

 

 

8